DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation in claim 1, lines 15-21, “when the first contact surface contacts the second contact surface, the inner surface, the first inner surface…the central axis” must be shown or the feature(s) canceled from the claim(s). Therefore, the limitation in claim 8, entire claim, e.g. “first angle portion”, “second angle portion”, and etc, unclear what this is in view of specification and drawings (claims use inconsistent language in view of the specification), must be shown or the feature(s) canceled from the claim(s) (for examination purpose the angle portions may be 324 and 416, which the specification describes as contact surfaces of claim 1). Corrections of specification maybe needed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-9, 11-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (US. 1833887).
Andrews discloses a scraper ring for a piston, comprising: an arcuate body comprising an inner surface (IS), an outer surface (OS), a first end surface (1st end surface between inner and outer surface, which has 1st projection thereof) connecting the inner surface to the outer surface, and a second end surface (e.g. 2nd end surface between the inner and outer surfaces, which has 2nd projection thereof) that is opposite to the first end surface, a first projection (e.g. 1st P) extending circumferentially from the first end surface, wherein the first projection comprises a first inner surface (1st IS), a first outer surface (1st OS), and a first contact surface (e.g. one of 4 and 6) connecting the first inner surface to the first outer surface; and a second projection (e.g. 2nd P) extending circumferentially from the second end surface, wherein the second projection comprises a second inner surface (e.g. 2nd IS), a second outer surface (2nd OS), and a second contact surface (e.g. other of 4 and 6) connecting the second inner surface to the second outer surface, wherein the first contact surface is configured to slidably contact the second contact surface to adjust a diameter of the scraper ring (e.g. figures and entire document), and wherein, when the first contact surface contacts the second contact surface, the inner surface (IS), the first inner surface (1st IS), and the second inner surface (2nd IS) together define an interior surface (e.g. interior surface defined by 1st IS, 2nd IS and IS) of the scraper ring that extends 360 degrees relative to a central axis of the scraper ring (e.g. see annotated figure below), and the outer surface, the first outer surface (e.g. 1st OS), and the second outer surface (2nd OS) together define an exterior surface of the scraper ring that extends 360 degrees relative to the central axis (e.g. see annotated figure below) and wherein at least one of the first projection or the second end surface includes a groove to permit fluid to pass from the interior surface of the scraper ring to the exterior surface of the scraper ring. The scraper ring can be made from any suitable metal.
Regarding claim 8: Andrews discloses a scraper ring for a piston, comprising: a top surface (e.g. top surface of the scraper ring in figure 2 above) having a first planar portion (e.g. planar portion adjacent to angle surface 2 and/or 4) and a first angled portion (e.g. angled portion 2 and/or 4), a bottom surface (e.g. bottom surface of ring) having a second planar portion (e.g. planar portion adjacent to 7 and/or 6) and a second angled portion (e.g. angle portion 6 and/or 7), wherein the second angled portion is configured to slidably contact the first angled portion to adjust a diameter of the scraper ring (e.g. interaction of 4 and 6), an inner surface connecting the top surface to the bottom surface (e.g. IS) and an outer surface (e.g. OS) that is opposite to the top surface, wherein the outer surface is configured to form 360 degrees of contact with a wall of a cylinder to substantially limit an amount of oil entering a combustion chamber of the cylinder (e.g. that is the case except for the vent portion between 8 and 7). It is noted that the outer surface is partly 360 and not entirely due to vent 504 (see applicants own disclosure).
Regarding claim 9: The first angled portion is provided at a first end of the scraper ring and the second angled portion is provided at a second end of the scraper ring, wherein the second end is opposite to the first end (e.g. see entire document and figures 1-2 above).
Regarding claim 11: The bottom surface includes: a first groove that extends between the inner surface and the outer surface at the first end of the scraper ring; and a second groove that extends between the inner surface and the outer surface of the second end of the scraper ring (e.g. grooves that form the vent between 7 and 8).
Regarding claim 12: The first groove and the second groove together define a vent to permit gas from the combustion chamber to pass radially from the inner surface of the scraper ring to the outer surface of the scraper ring (e.g. vent between 7 and 8).
Regarding claim 13: A lower portion of the outer surface is configured to abrade away while maintaining the 360 degrees of contact with the wall of the cylinder (e.g. that is the nature of all scraper rings and scraper rings in piston are capable of this).
Regarding claim 14: The scraper ring is made of any suitable metal (e.g. stainless steel taught inherently). If applicant disagrees, an alternate rejection is also set below.




    PNG
    media_image1.png
    655
    440
    media_image1.png
    Greyscale

Regarding claim 15: Andrews discloses a scraper ring, comprising: an outer surface (e.g. OS) that is configured to form 360 degrees of contact with a wall of a cylinder in order to substantially limit oil from passing between the scraper ring and the wall to enter a combustion chamber of the cylinder; and a bottom surface (e.g. BS) that is configured to form less than 360 degrees of contact with a land of a piston to permit gas to vent between the scraper ring and the land (e.g. see figure below).
Regarding claim 16: The scraper ring is made of any metal (e.g. this includes Stainless Steel) stainless steel. If applicant disagrees with this then an alternate rejection is listed below
Regarding claim 19: The scraper ring is a split ring having a first end and a second end that is configured to slidably contact the first end to adjust a diameter of the scraper ring and to ensure that the outer surface forms the 360 degrees of contact with the wall of the cylinder (e.g. see surfaces 4 and 6).
Regarding claim 20: The bottom surface includes one or more grooves (e.g. the shortness of ends as seen in figure above) to permit the gas to vent between the scraper ring and the land of the piston, wherein the one or more grooves ensure that the bottom surface of the scraper ring forms the less than 360 degrees of contact with the land of the piston (e.g. vent in figure below).


    PNG
    media_image2.png
    565
    385
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Benjamin (US. 20120112415A1).
Andrews discloses the invention as claimed above but fails to disclose the inner surface of the arcuate body includes a first chamfer and the second inner surface of the second projection includes a second chamfer that is substantially co-planar with the first chamfer. Benjamin discloses a ring body that is between two elements, intersection of an inner surface and a bottom surface having a 1st chamfer, intersection of the inner surface and a top surface having a 2nd chamfer, a 1st projection having an intersection of a 1st inner surface and a 1st top surface having a 3rd chamfer, a 2nd projection having an intersection of 2nd inner surface and a 2nd bottom surface having a 4th chamfer and the 2nd chamber and the 3rd chamber are co planar (e.g. one of 128H or 128G). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the scraper ring of Andrews to have co-planar chamfers as taught by Benjamin to reduce contact surface with piston groove that receives the scraper ring (e.g. see description of chamfers in Benjamin).
Claim(s) 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews. 
Andrews discloses the claimed invention except for the piston ring being made of stainless steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the scraper ring be made of stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Furthermore, the use of stainless steel would provide inherent benefit of rust resistance, less wear and other (e.g. see benefits of stainless steel in any materials book or on google). It is also noted that to have a ring made of stainless steel is well know to the assignee and the assignee has many references that teach one skilled in the art to use stainless steel.
Andrews discloses the claimed invention except for a height and width claimed in claims 17-18 of the scraper ring.  Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the height be 3mm to 4mm and the width to be 6mm to 7 mm as a matter of design choice. Furthermore, the design of the size would involve the size of piston and cylinder of a machine and this would be a predictable result of design (scraper ring having too large of width and height would not fit properly into piston groove between piston and cylinder and scraper too little in width and height would sit properly in piston groove to seal properly between piston and cylinder, hence design choice would result in proper height and width selection).
Andrews discloses the claimed invention except for the diameter of the scraper ring as defined in claim 14. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the diameter of 150 mm to 175 mm as a matter of design choice. Furthermore, the design of the diameter would involve the size cylinder of a machine and this would be a predictable result of design (scraper ring having too large of diameter would not fit properly between piston and cylinder and scraper too little in diameter would not seal properly between piston and cylinder, hence design choice would result in proper diameter needed).
Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pruyn (US. 1,532,547) in view of Kawano et al (US. 4,848,212).
Pruyn discloses (see figures 1-5 or 6, it is noted that the joint is closed when installed in a piston groove, see column 2, line 70) a scraper ring for a piston, comprising: an arcuate body comprising an inner surface (e.g. inner surface shown by way of example in figure 5, this is also the case for figure 6), an outer surface (e.g. outer surface shown by way of example in figure 5, this is also the case for figure 6), a first end surface (e.g. end shown in figure 1 for figure 5 and end shown in figure 3 for figure 6) connecting the inner surface to the outer surface, and a second end surface (e.g. end surface shown in figure 1 for figure 5 and end which would be mirror image as shown in figure 3 for figure 6) that is opposite to the first end surface, a first projection (e.g. projection having a, b or projection having a, b and g) extending circumferentially from the first end surface, wherein the first projection comprises a first inner surface (e.g. inner surface on other side of a in both figures 1 and 3), a first outer surface (outer surface on other side of b in both figures 1 and 3), and a first contact surface (e.g. a and b in figure 1 or a, b and g in figure 3) connecting the first inner surface to the first outer surface and a second projection (e.g. mirror image so opposite surfaces of the 1st projection, for example shown in figure 1 by a’ and b’) extending circumferentially from the second end surface, wherein the second projection comprises a second inner surface (e.g. inner surface on other side of b’ in figure 1 and same type of inner surface not shown for figure 3), a second outer surface (e.g. outer surface on other side of a’ in figure 1 and same type of inner surface not shown for figure 3), and a second contact surface (e.g. a’ and b’ shown in figure 1 and same type surfaces a’, b’ and g’ not shown for figure 3) connecting the second inner surface to the second outer surface, wherein the first contact surface is configured to slidably contact the second contact surface to adjust a diameter of the scraper ring (e.g. that is the case to close the joint, see column 2, line 70), and wherein, when the first contact surface contacts the second contact surface, the inner surface, the first inner surface, and the second inner surface together define an interior surface (e.g. interior surface of figure 5 and same type of interior surface not shown for figure 6) of the scraper ring that extends 360 degrees relative to a central axis of the scraper ring, and the outer surface, the first outer surface, and the second outer surface together define an exterior surface of the scraper ring that extends 360 degrees relative to the central axis (e.g. exterior surface of figure 5 and same type exterior surface not shown for figure 6). The arcuate body further includes a bottom surface connecting the inner surface to the outer surface, and a top surface that is opposite to the bottom surface (e.g. top and bottom surfaces of ring as shown figure 5 and same type of surfaces not shown for figure 6), the first projection further includes a first bottom surface (e.g. bottom surface under b figure 1 and bottom surface under b and g for figure 3) that is substantially co-planar with the bottom surface and the second projection further includes a second top surface (e.g. top surface above a’ figure 1 and same type of surface that is not shown for figure 3) that is substantially co-planar with the top surface. The first contact surface extends at an angle relative to the first bottom surface and the second contact surface extends at the angle relative to the second top surface (e.g. the contact surfaces a, b and a’ and b’ for figure 1 and same type of the contact surfaces not shown for figure 3). It is noted that figure 1 surfaces exist for figure 3 with addition of g’, which are not shown by reference.
Pruyn discloses the invention as claimed above but fails to disclose the at least one of the first projection or the second end surface includes a groove to permit fluid to pass from the interior surface of the scraper ring to the exterior surface of the scraper ring, the groove extends along the first bottom surface of the first projection between the first inner surface and the first outer surface of the first projection and/or the groove extends along the bottom surface of the arcuate body between the inner surface and the outer surface of the arcuate body. Kawano discloses a scraper ring with 1st and 2nd end projection with bottom surface connecting inner and outer surfaces, the bottom surface at the 1st and 2nd end projection having grooves (e.g. figure 6A) or chamfer (e.g. figure 3) or material removed (e.g. figure 6B) and the grooves or chamber or material removed at the ends provide vent.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the scraper ring of Pruyn to have grooves at the 1st and 2nd end projection at the bottom surface as taught by Kawano to provide proper oil drainage (e.g. to provide proper lubrication to engine, reduce oil consumption and improve engine efficiency, see entire document of Kawano).
Claim(s) 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pruyn in view of Graef (GB2151721A).
Pruyn discloses the invention as claimed above but fails to disclose the at least one of the first projection or the second end surface includes a groove to permit fluid to pass from the interior surface of the scraper ring to the exterior surface of the scraper ring, the groove extends along the first bottom surface of the first projection between the first inner surface and the first outer surface of the first projection and/or the groove extends along the bottom surface of the arcuate body between the inner surface and the outer surface of the arcuate body. Graef discloses a scraper ring with 1st and 2nd end projection with bottom surface connecting inner and outer surfaces, the bottom surface at the 1st and 2nd end projection having grooves (e.g. 8 or 9), the grooves provide a vent at the bottom surface and the inner and outer surfaces form 360 degrees (e.g. figures 1-3 ). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the scraper ring of Pruyn to have grooves at the 1st and 2nd end projection at the bottom surface as taught by Graef to provide installation and use of a scraper ring (e.g. see entire document of Graef).
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pruyn and Graef.
Pruyn and Graef discloses the claimed invention except for the angle of 10 to 30 degrees Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result. Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle be 10 to 30 degrees as a matter of design choice. Furthermore, the design of the angle would provide sufficient contact to provide optimal wear and retention of scraper ring in a piston groove.
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pruyn and Kawano.
Pruyn and Kawano discloses the claimed invention except for the angle of 10 to 30 degrees Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result. Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angle be 10 to 30 degrees as a matter of design choice. Furthermore, the design of the angle would provide sufficient contact to provide optimal wear and retention of scraper ring in a piston groove.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review all references on 892 form. The scraper ring with angle surface at ends and drainage chamfer or groove at bottom surface is taught. References also teach chamfer along the inner side of the scraper ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675